 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 1 of 26 Pageid#: 62




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division


 STUDENT A, STUDENT B, STUDENT C,
 and STUDENT D, individually and on                         Case No. 6:20-cv-00023-NKM
 behalf of all others similarly situated,
                                                            JURY TRIAL DEMANDED
         Plaintiffs,

                 v.

 LIBERTY UNIVERSITY, INC., d/b/a
 LIBERTY UNIVERSITY,

         Defendant.


                       FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiffs, Student A, Student B, Student C, and Student D (collectively, “Plaintiffs”),

individually and on behalf of all others similarly situated (collectively, the “Class,” as more fully

defined below), bring this class action complaint against Defendant Liberty University, Inc., d/b/a

Liberty University (“Liberty,” the “University,” or “Defendant”). Plaintiffs make the following

allegations upon personal knowledge as to Plaintiffs’ own acts, and upon information and belief

and Plaintiffs’ attorneys’ investigation as to all other matters, alleging as follows:

                               I.     NATURE OF THE ACTION

       1.       This is a class action brought on behalf of all people who paid fees to cover the

costs of services and/or activities (including parking, room and board, campus fees, activity fees,

athletic fees, and other fees) for the Spring 2020 academic semester at Liberty University and who,

because of the University’s response and policies relating to the Novel Coronavirus Disease 2019

(“COVID-19”) pandemic, lost the benefits of the services and activities for which their fees were

paid, without having those fees refunded to them.
    Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 2 of 26 Pageid#: 63




         2.    In or around March 2020, Liberty University announced that because of the global

COVID-19 pandemic, it “will transition most residential classes to an online format starting

Monday, March 23.” Students who lived in on-campus housing were not expressly forced to move

out of their housing—indeed, the University purports to remain open1 while classes have moved

online and the University’s President has tried to downplay the significance of the pandemic.

         3.    In a March 13, 2020 interview, the University’s President, Jerry Falwell Jr., stated

that people are “overreacting,” compared COVID-19 to the flu, insinuated that the overreaction

was politically motivated, and even speculated the virus may have been a Christmas present from

North Korea and China.2

         4.    In a March 15 twitter thread, President Falwell Jr. called one parent a “dummy” for

raising concerns about spreading infection:




1
  To be clear, this Complaint does not seek to criticize Liberty’s decision to move classes online.
Indeed, the Centers for Disease Control and Prevention recommends that everyone should “stay
home as much as possible” and “put distance between yourself and other people.” See Protect
Yourself, Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/prevention.html (last accessed April 9, 2020).
2
  For a link to the video, see https://www.mediamatters.org/coronavirus-covid-19/fox-guest-
jerry-falwell-jr-speculates-north-korea-got-together-china-create

                                                 2
    Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 3 of 26 Pageid#: 64




         5.       Despite efforts to downplay the pandemic, the University has stopped providing the

services and activities for which Plaintiffs and the other Class members paid fees.

         6.       As stated on its website, the University made several changes: The school

prohibited gatherings of ten or more people; converted all meals to take-out only; closed all indoor

recreation and fitness centers; moved all Convocations and Campus Church online; ended student

organization activities; suspended team sports; closed campus to visitors; encouraged work from

home for staff; and postponed commencement. In other words, the University’s statement that it

is “open” is an illusion being put forth to try to keep money that should be returned to students and

their families.

         7.       The University further announced, that if “residential students choose to return to

Lynchburg, most will be able to resume their classes in the online format or they can choose to

remain where they are and complete classes online.”3

         8.       For all practical purposes, students who were living on Liberty’s campus have been

forced to make the difficult decision of whether to stay on or return to a campus that has effectively

been shut down, or to move home and sacrifice the amounts they have paid for room and board

and other campus fees. Given the fact that Liberty had moved all of its classes online and

suspended campus services and activities, combined with the very real health risks incumbent with

remaining in the residential campus environment during the pandemic, not to mention the stay-at-

home orders all around the country, including in Virginia, most students chose to leave campus.

After moving off campus (or no longer coming to campus to attend classes), the students also no




3
  Liberty University remains open; most residential classes go online, Liberty News (Mar. 16,
2020), https://www.liberty.edu/news/index.cfm?PID=18495&MID=379063.

                                                   3
 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 4 of 26 Pageid#: 65




longer received or could not otherwise obtain the services and activities from Liberty for which

their fees for the semester paid.

       9.      Students who do not live on-campus at Liberty, but who commute to the Liberty

campus to attend classes, no longer have a need to come to campus. Further, the services and

activities that were previously available to them on-campus are no longer available.

       10.     Despite ending on-campus services and activities for the rest of the semester and

leaving students with no safe and practical choice other than moving out of their on-campus

housing and discontinuing coming to Liberty’s campus, Liberty has refused to refund to students

and their families the unused portions of the fees that they each paid to cover the costs of certain

on-campus services and activities, which are no longer available to students. Indeed, to the extent

that Liberty has offered any refunds to Class members, those refunds have been a mere fraction of

what Liberty actually owes Plaintiffs and the other Class members for the unused (and unusable)

portions of these fees that they paid to Liberty for services that Liberty has discontinued, thereby

causing material financial losses to the students and their families. Liberty University is, in a very

real sense, profiting from the COVID-19 pandemic—keeping its campus and campus services

“open” as a pretext to retain Plaintiffs’ and the other Class members’ room, board, and campus

fees, despite no longer having to incur the full cost of providing those services, all the while putting

students’ finances and health at risk.

       11.     Other higher education institutions across the United States that also have switched

to e-learning and have requested or permitted students to leave campus have recognized the

upheaval and financial harm to students and their families from these decisions and have provided

appropriate refunds. These institutions recognize that because they are unable to provide the full




                                                   4
 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 5 of 26 Pageid#: 66




slate of services for which the students paid, the institutions have no legal or ethical basis to retain

the students’ money. Liberty, unfortunately, has taken the opposite approach.

       12.      Rather than providing full and fair refunds, Liberty, instead, chose to offer a $1,000

credit only to those students who chose not to return to campus residence halls, and this credit

would be applied toward Fall 2020 charges. Students who choose not to return in the Fall will not

receive any credit. Students who do not live in residence halls will not receive any credit. Anyone

wanting that credit would have had to make their decision by March 28, 2020.

       13.      Accordingly, Liberty has improperly retained monies paid by Plaintiffs and the

other Class members for fees, while Plaintiffs and the other Class members can no longer obtain

the value or benefit of the services for which they paid.

       14.      Indeed, even if Liberty claims that it had no choice, or that students could risk their

health and decide whether to remain on campus, it nevertheless has improperly retained funds for

services and activities it is not providing. No matter the excuse, Liberty’s actions are unlawful

and unfair, and both law and equity demand disgorgement of the fees and monies paid.

       15.      Plaintiffs, individually and on behalf of the other Class members, bring this class

action for injunctive, declaratory, and equitable relief, and any other available remedies, resulting

from Liberty’s improper conduct, namely retaining the costs and fees paid by Plaintiffs and the

other Class members, while forcing or encouraging Plaintiffs and the other Class members (or the

students on behalf of whom Plaintiffs and other Class members paid these expenses) to move off

campus and cease coming to campus to attend class.

       16.      Despite online petitions, online comments and individual requests from families,

the University has refused and continues to refuse to provide proper refunds.




                                                   5
 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 6 of 26 Pageid#: 67




       17.     This lawsuit seeks disgorgement of the pro-rated, unused amounts of fees that

Plaintiffs and the other Class members paid, but for which they (or the students on behalf of whom

they paid) will not be provided the benefit.

                                        II.     PARTIES

       A.      Plaintiffs

       18.     Student A is a U.S. citizen, and a citizen of a state other than Virginia. Student A

is a Liberty University student who paid fees for the Spring 2020 semester, the benefits of which

Student A will no longer receive, because Liberty transitioned all of its classes online, shut down

on-campus services and activities, and made it so that Student A has no reason to go to campus

(and, in fact, it would be dangerous for Student A to do so). Student A has not been offered any

refund of the fees paid for the Spring 2020 semester.

       19.     Student B is a U.S. citizen, and a citizen of a state other than Virginia. Student B

is a Liberty University student who paid fees and the cost of room and board for the Spring 2020

semester, the benefits of which Student B will no longer receive, because Liberty transitioned all

of its classes online, shut down on-campus services and activities, encouraged or forced students

to move out of their on-campus housing, and made it so that Student B has no reason to go to

campus (and, in fact, it would be dangerous for Student B to do so). Student B left for spring break

on March 14, 2020, and has not returned to Liberty’s campus since then, other than briefly to

retrieve personal belongings. Student B has not been offered a sufficient refund of the Spring 2020

semester room and board costs, or any refund of the fees paid for the Spring 2020 semester.

       20.     Student C is a U.S. citizen, and a citizen of a state other than Virginia. Student C

is a Liberty University student who paid fees and the cost of room and board for the Spring 2020

semester, the benefits of which Student C will no longer receive, because Liberty transitioned all



                                                 6
 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 7 of 26 Pageid#: 68




of its classes online, shut down on-campus services and activities, encouraged or forced students

to move out of their on-campus housing, and made it so that Student C has no reason to go to

campus (and, in fact, it would be dangerous for Student C to do so). Student C has not returned to

Liberty’s campus since before spring break. Student C has not been offered a sufficient refund of

the Spring 2020 semester room and board costs, or any refund of the fees paid for the Spring 2020

semester.

       21.       Student D is a U.S. citizen, and a citizen of a state other than Virginia. Student D

is a Liberty University student who paid fees and the cost of room and board for the Spring 2020

semester, the benefits of which Student D will no longer receive, because Liberty transitioned all

of its classes online, shut down on-campus services and activities, encouraged or forced students

to move out of their on-campus housing, and made it so that Student D has no reason to go to

campus (and, in fact, it would be dangerous for Student D to do so). Student D has not returned

to Liberty’s campus since before spring break. Student D has not been offered a sufficient refund

of the Spring 2020 semester room and board costs, or any refund of the fees paid for the Spring

2020 semester.

       22.       Plaintiffs proceed anonymously due to legitimate fear of retaliation and harassment,

both from Liberty and its supporters, for proceeding with their claims. Plaintiffs are concerned

about negative treatment from the University that could come in the form of negative treatment in

the classroom or possibly even expulsion. Liberty’s President, Mr. Falwell, has already shown his

willingness to use social media, for which he has a large following, to criticize and invite scorn

upon anyone who criticizes him, Liberty, or Liberty’s actions regarding the COVID-19 pandemic.

Liberty’s Senior Vice President of Communications contacted one student—and involved that

student’s employer—who spoke out against the University and, in the student’s words, “chided”



                                                  7
 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 8 of 26 Pageid#: 69




him for his comments. Liberty has further shown its willingness to retaliate against anyone who

criticizes Liberty’s COVID-19 response by seeking and obtaining arrest warrants against members

of the media who participated in stories critical of Liberty. Upon information and belief,

individuals who have made social media statements or provided quotes in news stories have

received harassing or intimidating messages from Liberty supporters and critics alike.

       B.      Defendant

       23.     Liberty University, Inc. is a Virginia a nonstock corporation formed in 1972, with

its principal place of business at 1971 University Boulevard, Lynchburg, Virginia 24515. The

entity operates as Liberty University, an accredited evangelical liberal arts institution based in

Lynchburg, Virginia, with seventeen colleges and schools.

                             III.    JURISDICTION AND VENUE

       24.     This Court has original jurisdiction over this action under the Class Action Fairness

Act, 28 U.S.C. § 1332(d)(2)(A), because the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interests and costs, and is a class action in which one or more of the other

Class members is a citizen of a State different from the Defendant. Namely, Defendant is a

Virginia citizen and, Student A, Student B, Student C, and Student D are citizens of other states,

and, on information and belief, other Class members are citizens of other states.

       25.     This Court has personal jurisdiction over Defendant because it is a citizen of

Virginia and committed its wrongful acts and omissions in Virginia.

       26.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because

Defendant resides in this District and is a resident of the state in which the District is located.




                                                   8
 Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 9 of 26 Pageid#: 70




                               IV.   FACTUAL ALLEGATIONS

       A.     Plaintiffs and the Other Class Members Paid the Costs of Fees for the Spring
              2020 Semester

       27.    Plaintiffs and the other Class members are people who paid the cost of various fees

for the Spring 2020 semester at Liberty University.

       28.    Spring semester classes at Liberty University began on or about January 13, 2020.

The last day of classes is scheduled for April 28, 2020, and final exams for the semester are

scheduled to end on or around May 5, 2020.

       29.    Residence halls opened for new students for the semester on January 9, 2020, and

for returning students on January 10, 2020. Prior to the COVID-19 outbreak and announcements,

students were required to move out of their residence halls on or about May 6, 2020.

       30.    Plaintiffs and the other Class members paid the cost of fees for the Spring 2020

semester. These fees included various campus fees and the cost of room and board.

       31.    Approximate fees at Liberty University for the 2019-2020 academic year for

undergraduate and graduate students are as follows:

                 Dining Plans: $3,780 - $4,450

                 Housing: $4,750 - $8,000 per year.

                 Auto Registration Fee (Optional): $285

                 Student Health Fee: $340

                 Course Fees: Vary per program

                 Activity/Student Center Fee:        $770 (undergraduate); $285 per semester

                  (graduate)

                 Rawlings School of Divinity Activity Fee: $50 (per semester)



                                                9
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 10 of 26 Pageid#: 71




                   School of Law Activity Fee: $400

                   Liberty University College of Osteopathic Medicine Activity Fee: $300; Lab

                    Fee: $525; Insurance Fee: $300; First Year Fee: $1,750.

        32.     Some of the other Class members also purchased parking decals, which Liberty has

refused to refund, even though the parking services for which they paid are no longer available to

them.

        33.     In return for these payments, Liberty agreed to provide the services or activities that

each fee was intended to cover.

        34.     The fees listed and described in the paragraphs above are provided by way of

example; total damages amounts, which may include other fees that are not listed herein but that

were not refunded, will be proven at trial. The fees for which this action seeks relief do not

presently include tuition costs.

        B.      In Response to COVID-19, Liberty Fails to Protect Its Students, But for Those
                Who Chose to Leave Campus, Their Fees Are Not Refunded.

        35.     Beginning in January 2020, COVID-19 began presenting American cities and

universities with an unprecedented, modern-day challenge: maintaining the fabric of our economy

and communities while protecting American lives.

        36.     By March 2020, several U.S. cities, states, and municipalities were calling for social

distancing to slow the spread of COVID-19. Eventually, some cities, states, and municipalities

ordered citizens and residents to “shelter-at-home,” effectively requiring them to stay home, other

than to receive essential services.

        37.     Liberty University’s reaction to the life-threatening COVID-19 pandemic was

glacially slow, to say the least.




                                                  10
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 11 of 26 Pageid#: 72




          38.   Indeed, as Liberty’s 2020 spring break was coming to a close, Liberty—evidently

ignoring scientific analysis, the Centers for Disease Control and Prevention, and conventional

wisdom—decided to place its students at severe physical risk of COVID-19 contagion by

reopening its campus for students to return. And this despite reports that there were several

potential cases of COVID-19 on Liberty’s campus. In reporting on Liberty’s course of action, The

New York Times noted that for “critical weeks in January and February,” certain people dismissed

the seriousness of the pandemic, including Liberty University President Jerry Falwell Jr., who

called it an “overreaction,” driven by political motivations.4

          39.   This set off criticism based on safety concerns, which the New York Times

described as a “firestorm.”5

          40.   Lynchburg Mayor Treney Tweedy issued a statement expressing “surprise[] and

disappoint[ment]” at learning that University President Jerry Falwell, Jr. had decided to allow

students back on campus “in the midst of public health crisis.”6

          41.   Students and other members of the Liberty community expressed concern that, if

they stayed on campus or in student residence halls, the living conditions would threaten their

safety and expose them to COVID-19.7


4
  Liberty University Brings Back Its Students, and Coronavirus Fears, Too, The New York
Times (Mar. 29, 2020), https://www.nytimes.com/2020/03/29/us/politics/coronavirus-liberty-
university-falwell.html.
5
    Id.
6
  Lynchburg leaders ‘disappointed’ in Liberty’s ‘reckless’ decision to welcome students back
(Elizabeth Tyree), ABC 13 News (Mar. 24, 2020),
https://wset.com/news/coronavirus/lynchburg-leaders-could-not-be-more-disappointed-in-
liberty-welcoming-students-back.
7
  University employee pleaded, “we need help to go home.” See infra, note 3; Briana Sacks,
Liberty University Is Staying Open During the Coronavirus Pandemic And Students Are
Confused and Concerned, Buzzfeed News (Mar. 26, 2020),
https://www.buzzfeednews.com/article/briannasacks/coronavirus-liberty-university-jerry-falwell.

                                                 11
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 12 of 26 Pageid#: 73




        42.     On March 12, 2020, Governor Northam declared a state of emergency and outlined

measures to combat COVID-19.8 On March 30, 2020, he issued a “stay at home” order for all

Virginians.9

        43.     Starting on or about March 23, 2020, Liberty University finally transitioned most

of its residential classes to an online digital format.10

        44.     Liberty, however, also informed its students that the Liberty campus, including the

residence halls, remained open. Liberty’s decision to tell its students that they could remain on

campus to continue to use their housing, meal plans, parking, and the benefits of the services and

activities for which their fees paid, was not only illusory and empty—because there were no more

on-campus classes—but it was also extremely dangerous and irresponsible.

        45.     On information and belief, a campus-wide email sent on March 17, during spring

break, by Liberty’s office of residential life said, “While students are currently allowed to return

to live in the residence halls, we are encouraging you to consider staying home.” However, on

information and belief, three days later, the same office sent an email stating, “The intent of

encouraging students to consider remaining at home was to simply advise students to think

carefully about their choice and discuss the matter with their parents. It was not an endorsement

of any particular course of action.”11


8
  Governor Northam Declares State of Emergency, Outlines Additional Measures to Combat
COVID-19 (Mar. 12, 2020), https://www.governor.virginia.gov/newsroom/all-
releases/2020/march/headline-853537-en.html.
9
  Gov. Northam issues ‘stay at home’ order for Virginians amid COVID-19 outbreak (Caleb
Stewart), WHSV 3 ABC (Mar. 30, 2020), https://www.whsv.com/content/news/Gov-Northam-
plans-major-announcement-on-Virginias-COVID-19-response-569222141.html.
10
  Liberty University remains open; most residential classes go online, Liberty News (Mar. 16,
2020), https://www.liberty.edu/news/index.cfm?PID=18495&MID=379063.
11
  Rachel M. Cohen, Liberty University is resisting pressure from students to refund room and
board costs during the coronavirus crisis, https://www.msn.com/en-us/news/us/liberty-
                                                   12
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 13 of 26 Pageid#: 74




        46.    Put simply, even when Liberty claims that remaining on-campus and using on-

campus services is purportedly a viable option, residence halls at Liberty are not designed to safely

house students in the event of a pandemic and, in order to stay safe, a vast majority of the students

must move out in order to practice safe, social distancing in accordance with recommendations by

the Centers for Disease Control and Prevention (“CDC”). For Liberty students who do not live

on-campus, continuing to come to campus while taking online courses is pointless and dangerous.

        47.    While social distancing is recommended by healthcare professionals and even the

CDC, the resulting impact to the economy—and individual families’ wallets—cannot be

understated.12 Rather than acknowledge the difficult financial stresses that COVID-19 has placed

on families, Liberty University students and their families were expected to bear the brunt of the

cost.

        48.    Liberty University did announce that, as a “customer service measure,” it would

offer a limited credit to certain students who did not return to their on-campus residence hall for

the remainder of the Spring 2020 semester. Returning students were eligible to receive a $1,000

credit toward their Fall 2020 charges. However, for any student who is not graduating in the 2020

class, the credit is not available if they choose not to return to Liberty University for the Fall 2020

semester. Graduating students are eligible to have the $1,000 credited to their accounts. In all



university-is-resisting-pressure-from-students-to-refund-room-and-board-costs-during-the-
coronavirus-crisis/ar-BB11Oeo2.
12
   Heather Long and Alyssa Fowers, A record 3.3 million Americans filed for unemployment
benefits as the coronavirus slams economy, Washington Post (Mar. 26, 2020),
https://www.washingtonpost.com/business/2020/03/26/unemployment-claims-coronavirus-3-
million/; Anthony Antoine, Jobless claims spike in Virginia after coronavirus outbreak; here’s
who is currently hiring, NBC 12 (Mar. 26, 2020),
https://www.nbc12.com/2020/03/26/companies-who-are-currently-hiring-amid-coronavirus-
crisis/ (“A federal report shows jobless claims in Virginia spiked by nearly a factor of 20 as parts
of the economy slowed or shuttered due to the coronavirus pandemic.”)

                                                  13
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 14 of 26 Pageid#: 75




cases, the credit is only available if students made an affirmative decision not to return to their on-

campus residence halls and filled out a form informing the University by March 28, 2020.13 On

information and belief, many students missed the deadline because it was not clearly

communicated or because Liberty did not provide adequate time and information to make an

informed decision.

       49.     In any event, the credits that Liberty is offering to its students and their families are

insufficient because they do not return to them the full pro-rated, unused portion of their room and

board payment for the semester. Further, they are insufficient for students who are not graduating

but who do not intend to return to Liberty University for the Fall 2020 semester.

       50.     Aside from the woefully insufficient credit Liberty is offering to students and their

families for Spring 2020 room and board payments, Liberty has refused to provide its students and

their families with any refund of the miscellaneous campus fees they paid for the Spring 2020

semester that were unused or for which they had not received a benefit.

       51.     Liberty has retained the value of monies paid by Plaintiffs and the other Class

members for room, board, and other campus fees, while failing to provide the services and

activities for which those fees were paid.

       52.     The Federal Government has also responded to the COVID-19 pandemic in ways

that benefit Liberty and help cover the costs associated with the disruption. Specifically, $14

billion of stimulus funds have been set aside to aid institutions of higher education. On information

and belief, Liberty will receive more than $15 million in stimulus funds. The stimulus monies are

designed to help students. It would be inequitable for Liberty to retain the value of these stimulus



13
   Liberty University Extending Room and Board Credit (Mar. 27, 2020),
https://www.liberty.edu/index.cfm?PID=572&Announce_ID=32669.

                                                  14
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 15 of 26 Pageid#: 76




funds while, at the same time, ceasing to provide services to students and not returning the full,

pro-rated amounts that students and their families paid for these services;

         53.    Class members have demanded that Liberty return the unused amounts of monies

that they paid for room, board, and other campus fees, through a number of channels, including

through online forums.14 Liberty has rejected each such request, making clear that its policy is to

provide only a minimal credit (not a full return of the pro-rated, unused amounts) for room and

board, and to not return any amounts of the other campus fees.

         54.    Student B or Student B’s family member called Liberty to ask about refunds, prior

to the announcement of the $1,000 refund for students living in on-campus housing but were told

that no refunds were available. After the announcement of the $1,000 refund, Student B or Student

B’s family member called Liberty to ask if proper refunds would be provided. Liberty responded

that the family should be happy they were getting anything since, previously, they were getting

nothing.

         55.    Liberty has attempted to stifle dissent regarding its unreasonable, outlier position,

that it will not provide adequate refunds. As described in Paragraph 4, above, Mr. Falwell called

one Liberty parent a “dummy” for expressing concerns regarding the spread of COVID-19.

         56.    In another incident, Scott Lamb, Liberty University’s senior Vice President for

University Communications, called Calum Best (a student leader in Liberty’s Student Government

Association and an outspoken critic of Liberty’s COVID-19 response policies), after 8:00pm, to

chide Best for a personal Facebook post in which Lamb said Best had taken Falwell Jr.’s comments

out of context.15 Best said the following about the interaction:


14
   See, e.g., Clay Robinson, Number of students demanding refunds climbs amid coronavirus
closures (Mar. 17, 2020), available at https://www.campusreform.org/?ID=14551.
15
     See Calum Best, My late-night phone call with a Liberty University Senior Vice President
                                                 15
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 16 of 26 Pageid#: 77




       57.     Further, on April 7, 2020, Falwell Jr. said that arrest warrants had been issued for

journalists from The New York Times and ProPublica after each of those outlets published articles

critical of his decision to partially reopen Liberty’s campus amid the coronavirus pandemic.

       58.     Liberty University also stifles and suppresses online speech by families that is

critical of the University, or of Mr. Falwell. On information and belief, many families have posted

on a Liberty University Parents page on Facebook, expressing opinions that Liberty should do the

right thing and refund the full, prorated amounts of fees for the Spring 2020 semester. On

information or belief, Liberty University has removed critical posts (or requested or instructed that

those posts be removed).

       59.     Through this lawsuit, Plaintiffs, individually and on behalf of the other Class

member, seeks entry of an Order requiring Defendant’s disgorgement of the pro-rated, unused

portion of fees, proportionate to the amount of time that remained in the Spring 2020 semester




(Mar. 26, 2020), https://medium.com/@calumbest1/my-late-night-phone-call-with-a-liberty-
university-senior-vice-president-e85cb68f4f0.

                                                 16
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 17 of 26 Pageid#: 78




when classes moved online and campus services and activities ceased being provided (or students

could safely come to campus to partake in those services and activities).

                           V.      CLASS ACTION ALLEGATIONS

        60.    Plaintiffs bring this case individually and, pursuant to Fed. R. Civ. P. 23(a), (b)(2),

(b)(3), and/or (c)(4) for damages at law, equitable relief, disgorgement, and other damages on

behalf of a Class, defined as:

               All people—whether students, or their parents or guardians—who
               paid fees (including but not limited to campus fees, room, board,
               parking, and other fees as broadly defined herein) for or on behalf
               of students enrolled in live, in-person classes at Liberty University
               for the Spring 2020 semester (the “Class”).
        61.    Excluded from the Class are Liberty University and any of its respective members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; the judicial

officers, and their immediate family members; and Court staff assigned to this case. Plaintiffs

reserve the right to modify or amend the Class definition, as appropriate, during the course of this

litigation.

        62.    This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        63.    Numerosity—Federal Rule of Civil Procedure 23(a)(1). The Class members are

so numerous and geographically dispersed that individual joinder of all Class members is

impracticable. The precise number of Class members is unknown to Plaintiffs, but may be

ascertained from Defendant’s records and, based upon publicly available information, is presumed

to be not less than 14,000 people. Class members may be notified of the pendency of this action

by recognized, Court-approved, notice dissemination methods, which may include U.S. Mail,

electronic mail, Internet postings, and/or published notice.



                                                  17
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 18 of 26 Pageid#: 79




       64.    Commonality—Federal Rule of Civil Procedure 23(a)(2); Predominance—

Federal Rule of Civil Procedure 23(b)(3). This action involves questions of law and fact

common to the Classes, which predominate over any individual questions, including, without

limitation:

              a.     Whether Defendant engaged in the conduct alleged herein;

              b.     Whether Defendant breached its contracts with Plaintiffs and the other Class

                     members by retaining fees without providing the services and activities

                     which the fees were intended to cover;

              c.     Whether Defendant was unjustly enriched by retaining fees of Plaintiffs and

                     the other Class members without providing the services and activities that

                     the fees were intended to cover;

              d.     Whether Defendant committed conversion by retaining fees of Plaintiffs

                     and the other Class members without providing the services and activities

                     that the fees were intended to cover;

              e.     Whether certification of the Class is appropriate under Fed. R. Civ. P. 23;

              f.     Whether Plaintiffs and the other Class members are entitled to declaratory,

                     equitable, or injunctive relief, damages, and/or other relief; and

              g.     The amount and nature of relief to be awarded to Plaintiffs and the other

                     Class members.

       65.    Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class members’ claims because Plaintiffs and the other Class members each

paid fees associated with the Spring 2020 semester at Liberty University but were not provided

the services and activities that those fees were meant to cover. Plaintiffs and the other Class



                                               18
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 19 of 26 Pageid#: 80




members suffered damages—namely, the loss of their fees and monies paid—as a direct and

proximate result of the same wrongful conduct in which Defendant engaged. Plaintiffs’ claims

arise from the same practices and course of conduct that give rise to the other Class members’

claims.

          66.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because Plaintiffs’ interests do not conflict with the

interests of the other Class members who Plaintiffs seek to represent, Plaintiffs have retained

counsel competent and experienced in complex class action litigation, and Plaintiffs intend to

prosecute this action vigorously. Class members’ interests will be fairly and adequately protected

by Plaintiffs and counsel.

          67.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant has acted or refused to act on grounds generally applicable to Plaintiffs and the other

Class members, thereby making appropriate final injunctive relief and declaratory relief, as

described below, with respect to the Class members as a whole.

          68.     Certification of Specific Issues—Federal Rule of Civil Procedure 23(c)(4). To

the extent a class does not meet the requirements of Rules 23(b)(2) or (b)(3), Plaintiffs seek the

certification of issues that will drive the litigation toward resolution.

                                    VI.     CLAIMS ALLEGED

                                   FIRST CLAIM FOR RELIEF
                                          Breach of Contract

          69.     Plaintiffs repeat and allege the allegations in Paragraphs 1-69, above, as if fully

alleged herein.

          70.     Plaintiffs bring this claim individually and on behalf of the other Class members.


                                                  19
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 20 of 26 Pageid#: 81




       71.        Plaintiffs and the other Class members entered into contracts with Liberty which

provided that Plaintiffs and the other Class members would pay fees for or on behalf of students,

and in exchange, Liberty would provide services and make available activities to students.

       72.        Plaintiffs and the other Class members fulfilled their end of the bargain when they

paid the fees for the Spring 2020 semester.

       73.        Liberty breached the contracts when it moved classes online and stopped providing

services and activities for which the fees were intended to pay but retained monies paid by

Plaintiffs and the other Class members, without providing them the benefit of their bargain.

       74.        Plaintiffs and the other Class members have been damaged—in an amount to be

proven at trial—in that they have been deprived of the value of the services and activities the fees

they paid were intended to cover, while Liberty retained those fees.


                                  SECOND CLAIM FOR RELIEF

                                         Unjust Enrichment

       75.        Plaintiffs repeat and allege the allegations in Paragraphs 1-69, above, as if fully

alleged herein.

       76.        Plaintiffs bring this claim individually and on behalf of the other Class members,

and in the alternative to the breach of contract claim (First Claim for Relief), set forth above.

       77.        Plaintiffs and the other Class members paid fees for or on behalf of students, which

were intended to cover services and activities for the Spring 2020 semester. In exchange, students

were entitled to receive those services and activities for the entire semester.

       78.        On or about March 23, 2020, Liberty moved classes online and stopped providing

services and activities the fees were intended to cover.




                                                   20
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 21 of 26 Pageid#: 82




       79.        Liberty has retained fees paid by Plaintiffs and the other Class members, without

providing the services and activities for which they paid and, as such, has been enriched.

       80.        Liberty has been unjustly enriched by retaining the fees paid by Plaintiffs and the

other Class members for the semester while not providing services and activities for which those

fees paid. Equity requires Liberty to return the unused, prorated portion of the fees paid by

Plaintiffs and the other Class members.


                                   THIRD CLAIM FOR RELIEF

                                              Conversion

       81.        Plaintiffs repeat and allege the allegations in Paragraphs 1-69, above, as if fully

alleged herein.

       82.        Plaintiffs bring this claim individually and on behalf of the other Class members.

       83.        Plaintiffs and the other Class members have a right to the services and activities

that were supposed to be provided in exchange for their payments of fees to Liberty.

       84.        Liberty intentionally interfered with the rights of Plaintiffs and the other Class

members when it moved all classes to an online learning format and discontinued services and

activities for which the fees were intended to pay, while retaining the fees paid by Plaintiffs and

the other Class members.

       85.        Liberty deprived Plaintiffs and the other Class members of their fees or of the right

to the services and activities that their fees were intended to be used for.

       86.        Plaintiff Student B, and other Class members demanded the return of the pro-rated,

unused fees for the remainder of the Spring 2020 semester.




                                                   21
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 22 of 26 Pageid#: 83




       87.        Liberty’s retention of the fees paid by Plaintiffs and the other Class members

without providing the services and activities for which they paid, deprived Plaintiffs and the other

Class members of the benefits for which the fees paid.

       88.        This interference with the services and activities for which Plaintiffs and the other

Class members paid damaged Plaintiffs and the other Class members in that they paid fees for

services and activities that will not be provided.

       89.        Plaintiffs and the other Class members are entitled to the return of pro-rated, unused

portion of the fees paid, through the end of the semester.


                                  FOURTH CLAIM FOR RELIEF

       Violation of the Virginia Consumer Protection Act, Va. Code § 59.1-196, et seq.

       90.        Plaintiffs repeat and allege the allegations in Paragraphs 1-69, above, as if fully

alleged herein.

       91.        In addition to educational instruction, Defendant Liberty engages in the provision

of services to its class-member students, as described above.

       92.        Those services are used, and are intended to be used, by Liberty’s class-member

students primarily for personal purposes, to benefit the class-member students.

       93.        Liberty is therefore a supplier of services.

       94.        As set forth above, Liberty pretextually claimed that its campus would remain

“open,” while at the same time materially altering or completely eliminating the services that

would be provided to its students.

       95.        Liberty further gave students the future credit option described above based upon

this pretextual ruse of the campus being “open.” Liberty described this future credit option as a

“customer service” measure.


                                                    22
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 23 of 26 Pageid#: 84




       96.       In describing the campus as “open” while simultaneously materially reducing or

eliminating the services provided on an open campus, Liberty engaged in practices prohibited by

the Virginia Consumer Protection Act, Va. Code § 59.1-200, including but not limited to:

       a. misrepresenting the characteristics and benefits of services;

       b. using deception, false pretense, and misrepresentation in connection with a consumer

              transaction;

       c. advertising services with the intent not to sell them as advertised;

       d. making misleading statements of fact concerning the reasons for or existence of a

              price reduction;

       97.       Liberty’s conduct as alleged herein was willful and done with the intent to mislead

and profit.

       98.       As a result of the above prohibited practices by Liberty, Plaintiffs and class

members have suffered and continue to suffer financial losses.

                                 VII.    REQUEST FOR RELIEF

       Plaintiffs, individually and on behalf of the other Class members, respectfully request that

the Court enter judgment in their favor and against Defendant as follows:

              a. Certifying the Class as requested herein, designating Plaintiffs as class

representative, and appointing the undersigned counsel as Class Counsel;

              b. Declaring that Defendant is financially responsible for notifying the Class members

of the pendency of this suit;

              c. Declaring that Defendant has wrongfully kept the monies paid for fees;

              d. Awarding Plaintiffs and Class members damages in an amount to be proven at trial;




                                                  23
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 24 of 26 Pageid#: 85




            e. Awarding injunctive relief as permitted by law or equity, including enjoining

Defendant from retaining the pro-rated, unused portion of monies paid for fees;

            f. Awarding the greater of statutory or actual damages pursuant to Virginia Code §

59.1-204;

            g. Declaring that Liberty’s violations of Virginia Code § 59.1-204 were willful and

that Plaintiffs’ and Class members’ are entitled to treble damages.

            h. Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses pursuant to

Virginia Code § 59.1-204(B).

            i. Awarding Plaintiffs’ other reasonable attorneys’ fees, costs, and expenses;

            j. Awarding pre- and post-judgment interest on any amounts awarded; and

            k. Awarding such other and further relief as may be just and proper.




            THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK




                                                24
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 25 of 26 Pageid#: 86




                             VIII. JURY TRIAL DEMANDED

      Plaintiffs demand a trial by jury on all causes of action so triable.

Dated: May 6, 2020

                                             s/ E. Kyle McNew___________________________
                                             E. Kyle McNew (VSB No. 73210)
                                             J. Gregory Webb (VSB No. 38157)
                                             Lisa S. Brook (VSB No. 35661)
                                             MICHIEHAMLETT
                                             310 4th Street, NE
                                             P.O. Box 298
                                             Charlottesville, Virginia 22902
                                             Tel.: 434-951-7231
                                             Fax: 434-951-7254
                                             kmcnew@michiehamlett.com
                                             gwebb@michiehamlett.com
                                             lbrook@michiehamlett.com

                                             Adam J. Levitt*
                                             Amy E. Keller*
                                             Laura E. Reasons*
                                             DICELLO LEVITT GUTZLER LLC
                                             Ten North Dearborn Street, Sixth Floor
                                             Chicago, Illinois 60602
                                             Tel.: 312-214-7900
                                             alevitt@dicellolevitt.com
                                             akeller@dicellolevitt.com
                                             lreasons@dicellolevitt.com

                                             Matthew S. Miller*
                                             MATTHEW S. MILLER LLC
                                             77 West Wacker Drive, Suite 4500
                                             Chicago, Illinois 60601
                                             Tel.: 312-741-1085
                                             mmiller@msmillerlaw.com

                                             *Admitted Pro Hac Vice

                                             Counsel for Plaintiffs and the Proposed Class




                                                25
Case 6:20-cv-00023-NKM Document 17 Filed 05/06/20 Page 26 of 26 Pageid#: 87




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed using the Court’s CM/ECF electronic filing
system on May 6, 2020, which will cause a notice of such filing to all counsel of record.


                                                          /s/ E. Kyle McNew




                                              26
